DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 25-68.

Claim Objections
Claim 27 is objected to because of the following informalities:  “and” should be replaced with --- or ---.  Appropriate correction is required.

Claim 37 is objected to because of the following informalities:  “souring agents, and mixtures thereof” should be replaced with --- and souring agents --- since “mixtures thereof” would be redundant as the claim already recites “one or more additives.”  Appropriate correction is required.

Claim 40 is objected to because of the following informalities:  “and” should be replaced with --- or ---.  Appropriate correction is required.

Claim 52 is objected to because of the following informalities:  “souring agents, and mixtures thereof” should be replaced with --- and souring agents --- since “mixtures thereof” would be redundant as the claim already recites “one or more additives.”  Appropriate correction is required.

56 is objected to because of the following informalities:  “and” should be replaced with --- or ---.  Appropriate correction is required.

Claim 65 is objected to because of the following informalities:  “souring agents, and mixtures thereof” should be replaced with --- and souring agents --- since “mixtures thereof” would be redundant as the claim already recites “one or more additives.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37, 52 and 65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 37, 52 and 65 fail to further limit the subject matter of the claim upon which they depend since claims 37, 52 and 65 recite wherein the composition may further comprise an additive selected from water. Claims 1, 38 and 53 recite wherein the . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 25, 26, 30, 32-39, 43 and 45-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (US 2002/0155969, Oct. 24, 2002).

The prior art discloses wiping a surface with a polyester wipe premoistened with an antimicrobial composition comprising dodecylbenzene sulfonic acid. 
The prior art is not anticipatory insofar as this combination must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the composition of the prior art. 
prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regards to instant claims 25 and 38 reciting wherein the thermoplastic polymer substrate is substantially free of polyamides and cationic functional groups which possess Lewis base properties, Rees et al. do not disclose wherein the cloth substrate comprises polyamides and cationic functional groups which possess Lewis base properties. Therefore, a substrate substantially free of polyamides and cationic functional groups which possess Lewis base properties is obvious.
In regards to instant claim 25 reciting wherein the wipe releases an amount of disinfectant composition on the surface sufficient to kill viruses or bacteria within 30 seconds of contact, Rees et al. disclose in Tables 3B and 4B wherein the composition is effective with a 30 second contact time.
In regards to instant claims 32 and 45 reciting wherein the composition is pre-coated onto the substrate, Ree et al. disclose wherein the wipe is premoistened with the antimicrobial composition.

In regards to instant claims 36 and 38 reciting wherein the substrate is not pretreated with a release composition, Rees et al. do not disclose wherein the cloth wipe is pretreated with a release composition.
In regards to instant claims 36, 38, 49, 50, and 51 reciting wherein at least 75%, 80%, 85%, and 90%, respectively, of the disinfectant composition is released from the substrate when squeezed, the cloth wipe of Rees et al. comprising polyester is substantially the same as the wipe of the claimed invention. Thus, one of ordinary skill in the art would reasonably conclude that the cloth wipe of Rees et al. is capable of delivering at least 75%, 80%, 85% and 90% of the antimicrobial composition.
	In addition, the instant specification discloses wherein substrates of the present invention are chosen such that they do not contain polyamides. Polyamides cause unwanted adsorption or binding of the antimicrobial agent to the substrate causing the acid-anionic antimicrobial agent to adhere. Such adherence or adsorption does not allow the disinfectant or antimicrobial agent to release satisfactory (page 9, line 22 - page 10, line 4). Therefore, this further supports that the wipe of Rees et al. is capable of delivering at least 75%, 80%, 85% and 90% of antimicrobial composition when squeezed since the wipe does not comprise polyamides.
	Moreover, the instant claims do not specifically recite how (e.g. at what mechanical level of strength) or for how long the instant substrates were squeezed. Thus, if one squeezes hard enough and long enough, at least 75%, 80%, 85% and 90% . 


2.	Claims 27-29, 31, 40-42, 44 and 53-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (US 2002/0155969, Oct. 24, 2002) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009).
The teachings of Rees et al. are discussed above. Rees et al. differ from the instant claims insofar as not disclosing wherein the cloth wipe substrate may comprise polyolefins, wherein cloth wipe substrate is a polyester microfiber, wherein the nonwoven material is manufactured by meltblowing, and wherein the wipe is formed by coating the antimicrobial composition onto the substrate. 
However, Cunningham et al. disclose a disinfectant wet wipe that contains a germicidal solution and a nonwoven web material (abstract). The wipe includes a non-woven web material generally hydrophobic in nature and is formed from a melt-extrudable, synthetic polymer. Examples of such polymers include polyolefins, such as polyethylene, polypropylene, and blends thereof (¶ [0038]). Any of a variety of processes may be used to form the nonwoven web material. In one embodiment, a meltblown web is formed. Meltblown webs have a small average pore size. To achieve the desired pore size, the meltblown fibers are typically microfibers (¶ [0040]). The germicidal solution may be applied to the wipe using any suitable method known in the art such as brush coating (¶ [0049]).
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Rees et al. disclose wherein the cloth substrate may comprise other conventional fibrous materials used in the preparation of wiping cloths. Accordingly, it would have been obvious to one of ordinary skill in the art to have formulated the cloth wipe substrate of Rees et al. with a blend of polyethylene and polypropylene since this is a known and effective fibrous material used in the preparation of wipes as taught by Cunningham et al. 
Rees et al. disclose wherein the cloth substrate may comprise non-woven fabrics. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have manufactured the non-woven material by meltblowing since this is a known and effective method of forming non-woven fabrics as taught by Cunningham et al. 
Rees et al. disclose wherein the non-woven fabric may comprise polyester. It would have been prima facie obvious to one of ordinary skill in the art to have the polyester as microfibers since, as discussed above, it would have been obvious to have manufactured the non-woven fabric by meltblowing and meltblown fibers are typically microfibers as taught by Cunningham et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have brush coated the antimicrobial solution of Rees et al. onto the cloth wipe substrate since this is a known and effective method for applying a solution to a wipe as taught by Cunningham et al. 


Conclusion
Claims 25-68 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY LIU/Primary Examiner, Art Unit 1612